                 Case 4:19-cv-08148-HSG Document 24 Filed 04/14/20 Page 1 of 1




                                               RETURN OF SERVICE
State of:        California                                                Court:              UNITED STATES DISTRICT
                                                                                               COURT for the Northern District of
                                                                                               California
County of:                                                                 Court Case #:       4: I9-cv-08148-KA W
                                                                           Court Date :
                                                                           Issued Date:        12/1 6/2019

Plaintiff                                                                  Our Case #:         A2019-47
Thomas Gregory Doucette and Law Offices of T.                              Client's ref #:
Greg Doucette, PLLC


Defendant
Ronald Kevin Stone; North Carolina Division Sons
of Confederate Veterans, Inc.; and Dropbox , Inc.


For:
Marc Randazza
Randazza Legal Group
2764 Lake Sahara Drive Suite I 09
Las Vegas, NY 89117


Received by Counter Intelligence Services on the 6th day of January, 2020 to be served on North Carolina Division
Sons of Confederate Veterans, Inc.-, located at 805 Cool Springs Road Sanford FL 27330.

I, Russell Wayne Matthews, duty sworn , declare that on the 6th day of January 2020 at 11 :07 AM , I SERVED the
within named corporation by delivering this paper of process SUMMONS IN A CIVIL ACTION and leaving a copy
with Ronald Kevin Stone as Registered Agent and infonned same of the contents within .

 DESCRIPTION: White male, 49 years of age, 6' 1" in height, 362 pounds, brown hair, brown eyes, and wears glasses.

 I certify that I am over the age of 18, have no interest in the above case and endorse the date and time of said service.




-.a..w~         l)@A;€;»e)
 Russel    ayne Matthews                                                        OTARY PUIC              (S ignature & Seal)
 Lie#:                                                                               My Commision Expireso) ~ )2. J ~ ~~
 Proccess Server                                                              Subscribed and Sworn to, before me on
                                                                              6th day of January 2020
 Counter Intelligence Services
 9 SW 13th Street Second Floor
                                                                                .,..-Personally Known
 Fort Lauderdale. FL 33315
 954-764-7393                                                                        Provided ID

                                                                                     DIANE S MATTHEWS
                                        Copyright © 2006 - 2020, Virtual Case Mana    enll\JQTARY pu8 LIC
                                                                                     em
                                                                                       LEE COUNTY, NC
